DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 04/30/2021.
Claims 1, 3, 5, 9, 11, 12, 14, and 15 have been amended and are hereby entered.
Claim 16 has been canceled.
Claims 1-15 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, filed 04/30/2021, with respect to the 35 U.S.C. 112(b) rejection of Claim 14 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claim 14 has been withdrawn. 
Applicant's arguments, see Pages 10-11, filed 04/30/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-16 have been fully considered but they are not persuasive.
Examiner respectfully disagrees Applicant’s argument on Page 11: “Because these claim limitations are necessary elements to implement the electronic whiteboard in the computer system, the limitations recited in claim 1 do not fall within the grouping of “Certain Methods of Organizing Human Activity”.” Additional elements such as the Claim Rejections - 35 USC § 101” below for a further discussion.
Applicant’s arguments, see Pages 11-13, filed 04/30/2021, with respect to the 35 U.S.C. 102 rejection of Claims 1-4 and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see Page 13, filed 04/30/2021, with respect to the 35 U.S.C. 103 rejection of Claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-15 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (communication method) and “a machine” (communication system) categories.
Regarding Claims 1-15, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A communication system accessible to a service for managing screen information of an electronic information board, the communication system comprising: 
…; and
… provided in a facility, … being configured to communicate with … via a network; 
the … including … and … storing a program causing … to execute a first process including 
acquiring, … configured to manage a schedule of utilization of the facility, information about the schedule, 
requesting … configured to provide the service for managing screen information of the electronic information board to create the electronic information board in response to receiving the information about the schedule, …, 
receiving, …, access information for the electronic information board created …, and 
transmitting, …, the access information for the electronic information board, 
the … including …, …, and … storing a program causing … to execute a second process including 
retrieving the access information for the electronic information board …, and 2Docket No.: 18R-059 App. No.: 16/364,716 
accessing … by using the access information for the electronic information board, to obtain the screen information of the electronic information board … and to display a whiteboard … based on the obtained screen information.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions between people. The limitations of acquiring schedule information, requesting creation of an electronic information board, receiving, transmitting, and retrieving access information for the electronic information board, and accessing the electronic information board are processes that, under their broadest reasonable interpretation, cover concepts that involve a managing interaction between people such as following instructions to join a meeting and able to use/share screen information of an electronic information board. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “first information processing apparatus”, “terminal device”, “hardware processor”, “hardware memory”, “from a second information processing apparatus”, “third information processing apparatus”, “the third information processing apparatus being connected to the first information processing apparatus via the network”, “from the third information processing apparatus”, “by the third information processing apparatus”, “a display device”, “from the first information processing 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a communication process amount to no more than how to generally “apply” the concepts of a communication process in a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The communication system according to claim 1, the first process further including 
registering the access information for the electronic information board with the second information processing apparatus, by associating the access information for the electronic information board with the information about the schedule; 
wherein the access information for the electronic information board retrieved by the second process … is information that … acquires … based on the information about the schedule.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 2 recites additional elements – “from the first information processing apparatus”, “the first information processing apparatus”, and “from the second information processing apparatus”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea. 
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 3 recites the following limitations:
The communication system according to claim 2, further comprising … of a user, … including …, …, and … storing a program causing … to execute a third process including 
acquiring the access information for the electronic information board …, and 
accessing … using the access information for the electronic information board, to obtain the screen information of the electronic information board … and to display the whiteboard … based on the obtained screen information.
Claim 3 is directed to substantially the same abstract idea as Claims 1 and 2 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 3 recites additional elements – “user terminal”, “display device”, “hardware processor”, “hardware memory”, “from the second information processing apparatus”, “the third information processing apparatus”, and “on the display device of the user terminal”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea. 
Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 4 recites the following limitations:
The communication system according to claim 1, the second process further including 
receiving a request for starting use of the facility, and
transmitting the request for starting the use of the facility …; 
the first process further including 
allowing the use of the facility, in response to success of authentication performed based on the request for starting the use of the facility received …; 
wherein the retrieving and the accessing in the second process are performed in a case in which the use of the facility is allowed.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 4 recites additional elements – “to the first information processing apparatus” and “from  
Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 5 recites the following limitations:
The communication system according to claim 4, the first process further including 
requesting … to delete the electronic information board, in a case in which a reservation for the use of the facility is cancelled or in which a start time of the reservation has elapsed before the request for starting the use of the facility is received ...
Claim 5 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea Claim 5 recites additional elements – “the third information processing apparatus” and “by the first information processing apparatus”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea. 
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 6 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claims 1 and 4 such as by defining "wherein, in a case in which the use of the facility is allowed, the requesting and the transmitting in the first process are performed". This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 7 recites the following limitations:
The communication system according to claim 4, the first process further including 
transmitting a reminder about a reservation of the facility … of a user at a prescribed time before a start time of the reservation, based on the information about the schedule; 4Docket No.: 18R-059 App. No.: 16/364,716 
wherein, in response to receiving a reply to the reminder, the reply indicating that the facility will be used, the requesting and the transmitting in the first process are performed.  
Claim 7 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 7 recites one additional element – “to a user terminal”. This additional element is recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally "apply" the exception using generic computer components. Mere 
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “wherein the acquiring in the first process is performed in response to registration of the information about the schedule with the second information processing apparatus”. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 9 recites the following limitations:
The communication system according to claim 1, the first process further including 
transmitting the information about the schedule …; and 
the second process further including 
retrieving the information about the schedule …, and 
displaying the information about the schedule ...
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 9 recites additional elements – “to the terminal device”, “from the first information processing apparatus”, and “on the display device”. These additional elements are 
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 10 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “schedule” and “information about the schedule”. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 11 recites the following limitations:
The communication system according to claim 9, wherein the information about the schedule is displayed … by superimposing the information about the schedule on the whiteboard by the second process.
Claim 11 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 11 recites one additional element – “on the display device”. This additional element is recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 12 recites the following limitations:
The communication system according to claim 9, the second process further including 
transmitting the information about the schedule …; 
wherein the information about the schedule is displayed … by receiving, …, the screen information containing the information about the schedule created ...
Claim 12 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 12 recites additional elements – “to the third information processing apparatus”, “on the display device”, “from the third information processing apparatus”, and “by the third information processing apparatus”. These additional elements are recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea. 
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The communication system according to claim 12, the second process further including 
receiving a stroke drawn on the whiteboard, and 
saving the information about the schedule and the stroke into a same file.
Claim 13 is directed to substantially the same abstract idea as Claims 1, 9, and
12 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 14 recites the following limitations:
The communication system according to claim 9, the first process further including 
transmitting information about an attendee of a meeting …, the information about the attendee being obtained … after the meeting is started; 
the second process further including 
retrieving the information about the attendee … after the meeting is started, and 6Docket No.: 18R-059 App. No.: 16/364,716 
displaying the information about the attendee ...
Claim 14 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea  Claim 14 recites additional elements – “to the terminal device”, “from the second information processing apparatus”, “from the first information processing apparatus", and “on the display device”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally "apply" the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 15 recites the following limitations:
A communication method performed in a communication system including 
… and … provided in a facility, … including … and being configured to communicate with … via a network, the communication system being accessible to a service for managing screen information of an electronic information board, the method comprising: 
acquiring, …, … configured to manage a schedule of utilization of the facility, information about the schedule; 
requesting, …, … configured to provide the service for managing screen information of the electronic information board to create the electronic information board in response to receiving the information about the schedule, …; 
receiving, …, access information for the electronic information board created …; 
transmitting, …, the access information for the electronic information board …; 
retrieving, …, the access information for the electronic information board …; and 
accessing, …, … by using the access information for the electronic information board, to obtain the screen information of the electronic information board … and to display a whiteboard … based on the obtained screen information.
The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions between people. The limitations of acquiring schedule information, requesting creation of an electronic information board, receiving, transmitting and retrieving access information for the electronic information board, and accessing the electronic information board are processes that, under their broadest reasonable interpretation, cover concepts that involve a managing interaction between people such as following 
This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “first information processing apparatus”, “terminal device”, “display device”, “by/from the first information processing apparatus”, "from a second information processing apparatus", “by/to the terminal device”, “a third information processing apparatus”, “the third information processing apparatus being connected to the first information processing apparatus via the network”, “from the third information processing apparatus”, “via the network”, and “on the display device”. The claim as a whole merely describes how to generally “apply” the concept of acquiring, requesting, receiving, transmitting, retrieving, and accessing the electronic information board by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a communication process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a communication process amount to no more than 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US PG Pub. No. 2015/0288913 A1; hereinafter "Maruyama") in view of FUJII et al. (US PG Pub. No. 2017/0249764 A1; hereinafter “FUJII”). 
Regarding Claim 1, Maruyama teaches a communication system accessible to a service for managing screen information of an electronic information board (See “The video information terminal device 10 has a function of designating one point or a certain area on a display screen on the video display unit 11 depending on a designation of a user, and a function of operating information to be displayed on the designated portion.” in Paragraph [0055]), the communication system comprising: a first information processing apparatus; and a terminal device provided in a facility (See “The video display system 1 has a video information terminal device 10 having a video display function and typified by a liquid crystal projector. The video information terminal device 10 is installed in, for example, a meeting room.” in Paragraph [0047], “The video display system 1 has a server 12 used to share information by devices in the system.” in Paragraph [0049], and Fig. 1 showing an example of the video display system 1 (e.g., a communication system) comprising the server 12 (e.g., a first information processing apparatus) and the video information terminal device 10 (e.g., a terminal device)), the terminal device being configured to communicate with the first information processing apparatus via a network (See “The server 12 is connected to the video information terminal device 10 through, for example, a network, and connected to a user terminal device 13 typified by a PC or a mobile terminal held by each user through a network.” in Paragraph [0049]); the first information processing apparatus including a hardware processor and a hardware memory storing a program causing the hardware processor to execute (See “In FIG. 2, although the server 12 is connected to one video information terminal device 10, the server 12 may be connected to the plurality of video information terminal devices 10 as a matter of course. In this case, a CPU 121 controls the large-scale video display system 1 having the plurality of video information terminal devices 10 as a whole.” in Paragraph [0073], “The storage unit 122 has a RAM and a ROM like the storage unit 107 of the above video information terminal device 10, and stores, for example, the minute or an application used in the server 12 therein.” in Paragraph [0072], and Fig. 2 wherein it can be seen that the server 12 (e.g., information processing apparatus) includes a hardware processor (e.g., 121) and a hardware memory (e.g., 122)) a first process including acquiring, from a second information processing apparatus configured to manage a schedule of utilization of the facility, information about the schedule (See “The video display system 1 further includes an application which manages reservation information for meeting room, manages a schedule of each user, and notifies the corresponding user of information with an electronic mail.” in Paragraph [0048], “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.” in Paragraph [0049], and “... each member of the meeting including the host accesses the server 12 through her/his own user terminal device 13 to refer to the reservation information for meeting room registered in the server 12 and the scheduling list of each of the members.” in Paragraph [0077]), and transmitting, to the terminal device, the access information for the electronic information board (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]). 
Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches requesting a third information processing apparatus configured to provide the service for managing screen information of the electronic information board to create the electronic information board (See “… the communication control unit 91 of the electronic whiteboard 2a generates connection information for establishing a connection to the electronic whiteboard 2a and displays the generated connection information on the display device 2a (step S3). The connection information includes an IP address of the host apparatus and a passcode that is generated for this remote sharing processing... Then, the connection information is transferred to users of the electronic whiteboards 2b, 2c via telephone or electronic mail by the user of the electronic whiteboard 2a.” in Paragraph [0112]) in response to receiving the information about the schedule (See “…a request for hosting a conference is accepted by an operation on the display device 3a…” in Paragraph [0111]), the third information processing apparatus being connected to the first information processing apparatus via the network (See “…a functional configuration of the communication system according to one embodiment will be described. FIG. 6 is a functional block diagram of an electronic whiteboard, a PC, and a management system 50, which form a part of the communication system according to one receiving, from the third information processing apparatus, access information for the electronic information board created by the third information processing apparatus (See “… the communication control unit 91 of the electronic whiteboard 2a generates connection information for establishing a connection to the electronic whiteboard 2a and displays the generated connection information on the display device 2a (step S3). The connection information includes an IP address of the host apparatus and a passcode that is generated for this remote sharing processing... Then, the connection information is transferred to users of the electronic whiteboards 2b, 2c via telephone or electronic mail by the user of the electronic whiteboard 2a.” in Paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication system of Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
Maruyama also teaches the terminal device including a display device, a hardware processor and a hardware memory storing a program causing the hardware processor to execute (See “The video information terminal device 10 has a CPU (Central Processing Unit) 101 having, as a main function, a process based on an application for a video image and information… The CPU 101 has an OSD (On Screen Display) function to add a navigation bar (will be described later) to a video image displayed on the video display unit 11.” in Paragraph [0064], “A video output unit 103 supplies video information obtained by decoding the literature file by the CPU 101 to display the literature file to the video display unit 11.” in Paragraph [0066], “A memory 107 has a RAM (Random Access Memory) and a ROM (Read Only Memory).” in Paragraph [0070]) a second process including retrieving the access information for the electronic information board from the first information processing apparatus (See “... the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host.” in Paragraph [0079] and see also Paragraph [0077] - “... each of the members operates her/his own user terminal device 13 to access the video information terminal device 10 in each meeting room to refer to the reservation information for meeting room registered in the video information terminal device 10.”).
Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches accessing the third information processing apparatus via the network by using the access information for the electronic information board, to obtain the screen information of the electronic information board from the third information processing apparatus and to display a whiteboard on the display device based on the obtained screen information (See “…in the electronic whiteboards 2b, 2c, when the user turn the power switch 226 of the electronic whiteboard 2b or 2c ON, the communication application A11 starts, and the process of the client part 20 of the electronic whiteboard 2b or 2c starts (steps S4, S5). In the electronic whiteboards 2b, 2c, when an input of the connection information is accepted by an operation on the display device 3b or 3c, the communication control unit 21 in the client part 20 of each of the electronic whiteboards 2b, 2c, based on an IP address of the connection information, via the communication network 9a, sends a passcode to the communication control unit 91 in the server part 90 of the electronic whiteboard 2a, to perform a participation request (steps S6, S7). The communication control unit 91 of the electronic whiteboard 2a receives the participation request (including the passcode) from each of the electronic whiteboards 2b, 2c.” in Paragraph [0113])” in Paragraph [0060], and “When each of the electronic whiteboards 2b, 2c is determined to be a valid electronic whiteboard by the authentication of step S8, a communication of remote sharing processing is established between the electronic whiteboard 2a that is a host apparatus and the electronic whiteboards 2b, 2c that are participant apparatuses (steps S11, S12).” in Paragraph [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second process of the communication system of Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.

Regarding Claim 2, Maruyama in view of FUJII teaches all the limitations of Claim 1 as described above. Maruyama also teaches the first process further including registering the access information for the electronic information board with the second information processing apparatus, by associating the access information for the electronic information board with the information about the schedule (See “... the user terminal device 13S held by a host of meeting reserves a meeting room for the server 12 to register participants, time of day, and contents.” in Paragraph [0061]); wherein the access information for the electronic information board retrieved by the second process from the first information processing apparatus is information that the first information processing apparatus acquires from the second information processing apparatus based on the information about the schedule (See “... each of the members who receive the notification of holding operates her/his own user terminal device 13 to register attendance or non-attendance on the meeting in the server 12 by using a URL (Uniform Source Locator) written on the notification.” in Paragraph [0080] and “... with respect to each of the members registered as participants in the meeting, the server 12 registers to participate in the meeting in her/his own schedule list together with, for example, time of day.” in Paragraph [0081]).
Regarding Claim 3, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 2 as described above. Maruyama also teaches a user terminal of a user, the user terminal including a display device, a hardware processor, and a hardware memory storing a program causing the hardware processor to execute (See “The server 12 is connected to the video information terminal device 10 through,  a third process including acquiring the access information for the electronic information board from the second information processing apparatus (See  “... each of the members operates her/his own user terminal device 13 to access the video information terminal device 10 in each meeting room to refer to the reservation information for meeting room registered in the video information terminal device 10.” in Paragraph [0077] and see also Paragraph [0049] – “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.”).
Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches accessing the third information processing apparatus using the access information for the electronic information board, to obtain the screen information of the electronic information board from the third information processing apparatus and to display the whiteboard on the display device of the user terminal based on the obtained screen information (See “…in the electronic whiteboards 2b, 2c, when the user turn the power switch 226 of the electronic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third process of the communication system of Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
Regarding Claim 4, Maruyama in view of FUJII teaches all the limitations of Claim 1 as described above. Maruyama also teaches the second process further including receiving a request for starting use of the facility (See “... the video and transmitting the request for starting the use of the facility to the first information processing apparatus (See “... the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information." in Paragraph [0101]); the first process further including allowing the use of the facility, in response to success of authentication performed based on the request for starting the use of the facility received from the terminal device; wherein the retrieving and the accessing in the second process are performed in a case in which the use of the facility is allowed (See “In step S1106, the video information terminal device 10, on the basis of the entered person information obtained from the individual authentication unit 14, determines whether the host of the meeting has entered the meeting room.” in Paragraph [0165], and “As a result of the determination in step S1106, when it is determined that the host has entered the meeting room, the operation shifts to step S1107, and the video information terminal device 10 displays the participant list on the video display unit 11.” in Paragraph [0167]).
Regarding Claim 6, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 4 as described above. Maruyama also teaches wherein, in a case in which the use of the facility is allowed, the requesting (See “... the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and and the transmitting in the first process are performed (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]).
Regarding Claim 7, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 4 as described above. Maruyama also teaches the first process further including transmitting a reminder about a reservation of the facility to a user terminal of a user at a prescribed time before a start time of the reservation, based on the information about the schedule (See “... the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host.” in Paragraph [0079] and “when a remaining time of the reservation time is equal to or shorter than a predetermined time (for example, 10 minutes), the video information terminal device 10 generates, for example, alarm sound to the members who participate in the meeting and notifies the member that the remaining time is equal to or shorter than the predetermined time.” in Paragraph [0134]); wherein, in response to receiving a reply to the reminder, the reply indicating that the facility will be used (See “Of the members who receive the notification of holding, the member B who will attend the meeting operates her/his own user terminal device 13B to notify a WEB unit of the and the transmitting in the first process are performed (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]).
Regarding Claim 8, Maruyama in view of FUJII teaches all the limitations of Claim 1 as described above. Maruyama also teaches wherein the acquiring in the first process is performed in response to registration of the information about the schedule with the second information processing apparatus (See “... a host of meeting operates the user terminal device 13S to register reservation information for meeting room in the server 12 through the video information terminal device 10. This operation can be achieved such that the video information terminal device 10, the server 12, and the user terminal device 13S have applications having the corresponding functions, respectively.” in Paragraph [0075]) and “... in the registration of the reservation information for meeting room, the server 12 updates a schedule list of the 
Regarding Claim 9, Maruyama in view of FUJII teaches all the limitations of Claim 1 as described above. Maruyama also teaches the first process further including transmitting the information about the schedule to the terminal device (See “The host of the meeting operates the user terminal device 13S to transmit a notification of holding the meeting for the members to the mail server 12M as a mail. In response to the mail, the mail server 12M transmits the notification of holding the meeting to the members.” in Paragraph [0089] and see also Paragraph [0071] – “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.”); and the second process further including retrieving the information about the schedule from the first information processing apparatus (See “... each of the members who receive the notification of holding operates her/his own user terminal device 13 to register attendance or non-attendance on the meeting in the server 12 by using a URL (Uniform Source Locator) written on the notification.” in Paragraph [0080]), and displaying the information about the schedule on the display device
Regarding Claim 10, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches wherein the schedule is related to a reservation of a meeting room, and the information about the schedule includes one or more of following: a name of a meeting, a meeting room name, date and time, and a name of an attendee (See “An example of the reservation list to be displayed is shown in the upper part in FIG. 9. In the reservation list, meeting room names, current time of day, reservation times of meeting rooms, reservation persons (may be the same as hosts), telephone numbers of the reservation persons, and contents of the meetings are displayed.” in Paragraph [0116] and Fig. 9).
Regarding Claim 11, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches wherein the information about the schedule is displayed on the display device by superimposing the information about the schedule on the whiteboard by the second process (See “The video information terminal device 10 has a function for meeting typified by a function of displaying a schedule ...” in Paragraph [0059] and see also Paragraph [0047] – “The video display system 1 has a video display unit 11 typified by a whiteboard or a blackboard.”).
Regarding Claim 12, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 9 as described above. Maruyama does not explicitly teach “a third information processing apparatus”; however, FUJII teaches the second process further including transmitting the information about the schedule to the third information processing apparatus (See “…a request for hosting a conference is accepted by an operation on the display device 3a…” in Paragraph [0111]); wherein the information about the schedule is displayed on the display device by receiving, from the third information processing apparatus, the screen information containing the information about the schedule created by the third information processing apparatus (See “…the communication control unit 91 of the electronic whiteboard 2a generates connection information for establishing a connection to the electronic whiteboard 2a and displays the generated connection information on the display device 2a (step S3). The connection information includes an IP address of the host apparatus and a passcode that is generated for this remote sharing processing... Then, the connection information is transferred to users of the electronic whiteboards 2b, 2c via telephone or electronic mail by the user of the electronic whiteboard 2a.” in Paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second process of the communication system of Maruyama to include the limitations of a third information processing apparatus described above, as taught by FUJII, in order to provide a more efficient communication system.
 Regarding Claim 13, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches the second process further including receiving a stroke drawn on the whiteboard (See “... the video information terminal device 10 has a function of capturing an analog minute described on the video display unit 11 typified by a whiteboard by the participant by means of a marker pen or the like.” in Paragraph [0196]), and saving the information about the schedule and the stroke into a same file (See “The transferred server 12 which 
Regarding Claim 14, Maruyama in view of FUJII teaches all the limitations of Claims 1 and 9 as described above. Maruyama also teaches the first process further including transmitting information about an attendee of a meeting to the terminal device (See “... the server 12 transmits, on the basis of the entered person information, a holding forenotice mail to the user terminal device 13 of a member who answered that she/he participated in the meeting but has not entered the room immediately before (for example, 10 minutes before) start time of discussion.” in Paragraph [0104]), the information about the attendee being obtained from the second information processing apparatus after the meeting is started (See “... the video information terminal device 10 checks a participation state of each of the members by specifying an entered person with the individual authentication unit 14. Information obtained by the check may be called entered person information. Alternatively, the video information terminal device 10 creates a participant list showing members each of whom answered that she/he participated in the meeting on the basis of the reservation information for meeting room, displays the participant list as a video image, causes a member who entered the room to select a display representing her/him herself/himself from the the second process further including retrieving the information about the attendee from the first information processing apparatus after the meeting is started (See “The contents registered again are reflected in the reservation information for the meeting room in which the meeting is being held, and the server 12 updates the participant list displayed on the video display unit 11.” in Paragraph [0105] and “When there is information representing that a participant notified the host of attendance and will be late for the meeting, the display is updated depending on the information. When the participant list is displayed, a participant manually updates, for example, attendance information to start or stop the meeting.” in Paragraph [0168]), and displaying the information about the attendee on the display device (See “Alternatively, the video information terminal device 10 ... displays the participant list as a video image ...”, in Paragraph [0102], “... the participant list displayed on the video display unit 11 are operated by a member by means of the interactive unit 106 of the video information terminal device 10 to select a required display portion.” in Paragraph [0106], and Fig. 9 showing an example of displaying the attendees’ information on the display device).
Claim 15 is a method claim corresponding to system Claim 1. All of the limitations in Claim 15 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 15 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, set forth above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of FUJII and Doerr et al. (US Patent No. 8,600,027 B1; hereinafter “Doerr. 
Regarding Claim 5, Maruyama in view of FUJII teaches all limitations of Claims 1 and 4 as described above. Maruyama in view of FUJII does not explicitly teach a request to delete the electronic information board when the reservation is canceled or the start time has elapsed; however, Doerr teaches the first process further including requesting the third information processing apparatus to delete the electronic information board, in a case in which a reservation for the use of the facility is cancelled or in which a start time of the reservation has elapsed before the request for starting the use of the facility is received by the first information processing apparatus (See “If the calendar information indicates the conference call should be cancelled, then the system will cancel the conference call and adjust or delete the corresponding event records accordingly.” in Column 14, Line 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication system of Maruyama in view of FUJII to include the use of the calendar application in requesting the service to delete the corresponding event records (e.g. electronic information board) in a case in which a meeting is canceled, as taught by Doerr, in order to offer organizers an easy way of making changes to the meeting (See Doerr Column 11, Line 4-17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628